In a proceeding pursuant to the Family Court Act, article 10, the Law Guardian appeals from so much of an order of the Family Court, Westchester County (Braslow, J.), dated February 13, 1997, as denied those branches of her motion which were to hold the County respondents in contempt, and the County respondents cross-appeal, as limited by their brief, from so much of the same order as denied those branches of their cross motion which were for the imposition of a sanction, and for costs and attorneys fees.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The conduct of the County respondents cannot be . properly *473characterized as constituting a contempt of the directives of the court (see, McCain v Dinkins, 84 NY2d 216; Matter of Department of Envtl. Protection v Department of Envtl. Conservation, 70 NY2d 233; Matter of Nelson v Nelson, 194 AD2d 828; Matter of Fishel v New York State Div. of Hous. & Community Renewal, 172 AD2d 835).
The Law Guardian has not engaged in frivolous conduct either before the trial court or on appeal such as would warrant the imposition of a sanction (see, 22 NYCRR 130-1.1; Breslaw v Breslaw, 209 AD2d 662).
Bracken, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.